department of the treasury internal_revenue_service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc pa apjp wta-n-139104-01 uilc internal_revenue_service national_office service_center advice memorandum for paul a sobert national account manager wage investment w car spec fo nam from pamela w fuller senior technician reviewer administrative provisions judicial practice cc pa apjp subject refunding excess deposits of withheld employment_taxes this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent issue whether there is an expedited process to refund excess deposits of withheld employment_tax before a form_941 is filed conclusions if federal tax deposits ftds or federal tax_payments ftps are made using the electronic_federal_tax_payment_system eftps the automated clearing house ach rules will govern ach credit and debit entry returns and reversals these rules allow the various participants to an ach transaction to reverse or return a file in limited situations as long as it is initiated within the specified time frames no refunds of ftds or ftps will be made through eftps a refund request may be made using existing tax_refund procedures which do not specifically authorize the service to grant an expedited refund however the procedures indicate that if error results in a significant hardship the taxpayer may file a form_911 in order to attempt to resolve the significant hardship facts an employer uses a payroll agent to remit its deposits to the service one of these deposits resulted in a substantial excess remittance of withheld employment_tax for one quarter the payroll agent used its own money to make the remittance and the employer was required to reimburse the payroll agent the employer claims that the excess remitted amount was sent in error and would like the excess remittance refunded before the form_941 is filed for the quarter the payroll agent has stated that it has had similar situations like this occur and the service was able to accommodate its request for an expedited refund a general_rule for refunds law and analysis sec_6413 of the internal_revenue_code the code states that if more than the correct amount of tax imposed by sec_3101 or sec_3111 fica or rrta or withholding_from_wages is paid or deducted with respect to any payment of remuneration proper adjustments with respect to both the tax and the amount to be deducted shall be made without interest in such manner and at such times as the secretary may by regulations prescribe if more than the correct amount of tax imposed under fica rrta or withholding_from_wages is paid or deducted with respect to any payment of remuneration and the overpayment cannot be adjusted under sec_6413 the amount of the overpayment shall be refunded in such manner and at such times subject_to the statute_of_limitations properly applicable thereto as the secretary may by regulations prescribe sec_6413 sec_31_6414-1 states that any employer who pays to the district_director more than the correct amount of tax under sec_3402 may file a claim_for_refund of the overpayment or may claim credit for such overpayment in the manner and subject_to the conditions stated in this section and sec_301_6402-2 of this chapter regulations on procedure and administration sec_6402 grants the service the authority to credit overpayments against certain outstanding liabilities and to refund the balance to the taxpayer sec_6402 of the code provides that in the case of any overpayment the secretary within the applicable_period of limitations may credit the amount of such overpayment including any interest allowed thereon against any liability in respect of an internal revenue tax on the part of the person who made the overpayment and shall subject_to subsections c d and e refund any balance to such person subsections c d and e address offset of past due support against overpayments collection of debts owed to federal agencies and collection of past due and legally enforceable state_income_tax obligations sec_31_6402_a_-2 states that any person who pays to the district_director more than the correct amount of employee tax under sec_3101 or sec_3201 or employer tax under sec_3111 or sec_3221 may file a claim_for_refund of the overpayment or may claim credit for such overpayment in the manner and subject_to the conditions stated in this section and sec_301_6402-2 the claim must be filed prior to the expiration of the period of limitations sec_301_6402-2 the claim must set forth in detail each ground upon which a credit or refund is claimed and facts sufficient to apprise the commissioner of the exact basis thereof the grounds and facts must be made under the penalties of perjury sec_301_6402-2 in general except with respect to refunds claimed on the taxpayer’s original tax_return or on an application_for tentative carryback on which a taxpayer claims an overpayment_of_tax the service does not make refunds of tax unless it has first determined that there is an overpayment_of_tax to be refunded refund claims submitted pursuant to sec_301_6402-2 and sec_3 do not in themselves provide a basis for making a refund of tax until the service determines that an overpayment exists and that the taxpayer is entitled to the refund the service is not required or authorized by statute to refund tax_payments claimed by a taxpayer if an overpayment has not been determined 284_us_281 an overpayment is the amount by which a payment of tax exceeds the correct total amount of the taxpayer’s liability for a tax period or any amount that was assessed or collected after the expiration of the applicable_period of limitations sec_6401 332_us_524 sec_31_6011_a_-1 a -2 and a -4 contemplate quarter year tax periods for taxes under fica rrta and withholding_from_wages even though these tax_payments are required to be made each deposit period within the quarter these types of deposits are prepayments and as such an overpayment of such prepayments cannot be determined in the absence of the close of the quarter and the filing of a quarterly return sec_6402 sec_6413 sec_6414 and the regulations do not indicate that the service is authorized to grant an expedited refund therefore under existing refund procedures a refund of overpaid withholding_tax cannot usually be granted until after the close of the quarter and after a quarterly return claiming the refund has been filed however if such an overpayment creates a significant hardship the taxpayer may contact the service and request relief b eftps rules for returns and reversals if the ftds or ftps are accomplished using eftps the ach rules will govern ach credit and debit entry returns and reversals see section and of revproc_98_32 1998_1_cb_935 under the ach rules returns or reversals may be made to correct a duplicated or erroneous file generally the parties to an ach transaction are the originator the party initiating the entry the originating depository financial_institution the institution that receives payment instructions from the originator and forwards it to the ach operator the ach operator the central clearing facility to or from which depository financial institutions dfis receive or transmit ach entries the receiving depository financial_institution the dfi to which the ach operator sends ach entries and which posts the entries to the receiver’s accounts and the receiver the consumer or organization which authorizes the originator to initiate an ach entry to the receiver’s account reversals and returns can be initiated by the various parties to the ach transaction depending on the reason for the reversal or return see ach rules nacha operating rules article ii sec_2 article v and article vii it is the responsibility of the party that originated the duplicate or erroneous file to reverse it see ach rules nacha operating guidelines section iii chapter iv the agency initiating the reversal must certify to the service that the reversal does not violate applicable law or regulations see c f_r f reversal of the file by an originator originating depository financial_institution or ach operator must be initiated in a time frame so that it can be delivered or made available to the receiving depository financial_institution within five banking days after the settlement_date for entries within the file and notification must be transmitted to any other parties that the ach rules require within any time frames specified in the ach rules see ach rules nacha operating rules article ii sec_2 and if a return or reversal cannot be made under the ach rules a refund can be accomplished using existing tax_refund procedures which usually do not authorize the service to grant a refund until after the close of the quarter and after a quarterly return claiming the refund has been filed see section of revproc_98_32 and general rules for refunds in this document however revproc_98_32 indicates that if the taxpayer’s error results in a significant hardship the taxpayer may contact the service for assistance at taxpayers suffering a hardship may also file a form_911 application_for taxpayer_assistance_order with the taxpayer_advocate if the taxpayer_advocate determines that a significant hardship exists then it may issue a taxpayer_assistance_order to resolve the significant hardship disclosure statement this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions
